DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
Claims 6-16 are pending. 
Claims 1-5 are cancelled by a preliminary amendment filed on 05/27/2021.
Claims 6-16 is newly added by a preliminary amendment filed on 05/27/2021.
Claims 6-16 have been examined.
Claims 6-16 are rejected.
Priority
Priority to CON 17/018865 filed on 09/11/2020, which claims priority to CON 16/839954 filed on 04/03/2020, which claims priority to DIV 16/001679 filed on 06/06/2018, which claims priority to CON 15/456249 filed on 03/10/2017, which claims priority to CON 14/982258 filed on 12/29/2015, which claims priority to CON 12/724128 filed on 03/15/2010, and also claims priority to applications 61/174850 filed on 05/01/2009 and 61/161006 filed on 03/17/2009 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 05/27/2021 and 03/08/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Drawings
The drawings filed on 05/27/2021 are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 6-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ito et al. (Japanese Patent Application Publication 2004168709 A, Published 06/17/2004) in view of Chowhan et al. (Canadian Patent 2436269, Published 02/05/2008).
The claims are directed to a formulation comprising 0.05-0.5, 0.1-0.25% cetirizine hydrochloride as the only active agent, a demulcent such as carboxymethylcellulose, glycerin, and combinations thereof, a preservative such as benzalkonium chloride, water, and does not contain cyclodextrin; wherein the composition has a pH of 5.5-7.5, 6.0-7.0, a viscosity of 1-50, 5-30 centipoise, and an osmolality of 225-400, 280-320 mOsm/kg. The claims are further directed to the formulation comprises a chelating agent such as edetate disodium.

Ito et al. teach a composition for application to the eye consisting of 0.5% cetirizine hydrochloride, 1.33% boric acid, 0.5% borax, 3.0% polysorbate 80, 0.01% edetic acid, and 0.005% benzalkonium chloride, and water (paragraph 0021). The chelating agent can be selected from edetic acid and edetate disodium (paragraph 0012). The composition can further comprise a water-soluble cellulose such as a hydroxyalkyl cellulose (paragraph 009). The composition may further comprise an isotonizing agent such as glycerin (paragraph 0014). Ophthalmic solutions comprise 0.05-2% cetirizine (paragraph 0017). The composition has a pH of about 4.0-5.0, preferably 5.0-8.5 (paragraph 0013).
Ito et al. does not each or suggest a composition having the instantly claimed viscosity and/or osmolality.
Chowhan et al. teach solutions for application to the eye having a pH in the range of 6.8-7.8 and an osmolality from about 250-350 mOsm/kg is most compatible (page 10, lines 6-9). Solutions having a viscosity of 1-20, more preferably 2-20, most preferably 5-20 centipoise has increased comfort of and retention in the eye (page 10, lines 10-15). Chowhan et al. teach that glycerin and hydroxypropyl methylcellulose can be added as demulcents in formulations for the eye (page 3, lines 21-23). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the filing of the instant application to adjust the viscosity and osmolality of the formulation of Ito et al. to the instantly claimed amounts and have a reasonable expectation of success. One would have been motivated to do so in order to provide a formulation for the eye that is comfortable for the user and sufficient retention on the eye to be effective.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the filing of the instant application to include hydroxypropyl methylcellulose and glycerin in the formulation of Ito et al. and have a reasonable expectation of success. One would have been motivated to include glycerin in the formulation since Ito et al. teach that glycerin can be optionally added to the formulation as isotonizing agent and Chowhan et al. teach it is demulcent. One would be motivated to add hydroxpropyl methylcellulose in the formulation since Ito et al. teach water-soluble cellulose such as a hydroxyalkyl cellulose can optionally added to the formulation of Ito et al. and Chowhan et al. it is an demulcent. 
For the foregoing reasons the instant claims are rendered obvious by the teaching of the prior art. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9254286 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 9254286 B2 are narrower, i.e. species of the instant claims.

Claims 6-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9750684 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 9750684 B2 are narrower, i.e. species of the instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI SOROUSH/Primary Examiner, Art Unit 1617